       Case 1:18-cr-00328-KPF Document 225 Filed 07/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                               18 Cr. 328 (KPF)

ANILESH AHUJA and JEREMY SHOR,                            ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      At the conference held yesterday afternoon, July 3, 2019, the Court

reserved decision on the application of Defendant Jeremy Shor for the

introduction, pursuant to Federal Rule of Evidence 613, of certain portions of

an FBI Form FD-302 reflecting an August 24, 2017 interview of James Nimberg

(the “Nimberg 302”). Mr. Shor’s application is denied. While the two sentences

that were called to the Court’s attention may appear, at first blush, to be

inconsistent with the identified portions of Mr. Nimberg’s trial testimony, they

are not inconsistent — even under the expansive standard adopted by the

Second Circuit, see, e.g., United States v. Preldakaj, 456 F. App’x 56, 58 (2d

Cir. 2012) (summary order) — when read together with the remainder of the

Nimberg 302, including, in particular, the statements of Mr. Nimberg

memorialized on pages 7 through 13.

      SO ORDERED.

Dated: July 4, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
